Citation Nr: 0410360	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  97-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypothyroidism (claimed as mental problems, sexual problems, hot 
and cold feelings, sleepiness, and dry skin and scalp) due to VA 
medical treatment for hyperthyroidism in 1974 and 1975.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
August 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 RO rating decision which 
denied compensation under 38 U.S.C.A. § 1151.  It was later 
clarified that the condition for which the veteran seeks 
compensation is hypothyroidism (claimed as mental problems, sexual 
problems, hot and cold feelings, sleepiness, and dry skin and 
scalp) due to VA medical treatment for hyperthyroidism in 1974 and 
1975.

In a decision dated in September 1999, the Board denied the claim.  
The veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an October 2003 order, the Court vacated the 
Board decision and remanded the matter for further consideration.  


REMAND

The evidence shows that the veteran received VA treatment for a 
hyperthyroid condition in 1974 and 1975, including propranolol and 
propyl thiouracil (PTU) medication and radioactive iodine (RAI) 
therapy.  When under treatment he was either euthyroid or was 
hypothyroid.  In 1992 he was noted to be hypothyroid.  He claims 
that current hypothyroidism, along with numerous symptoms which he 
attributes to hypothyroidism, are the result of the VA medical 
care he had received, and that thus compensation under 38 U.S.C.A. 
§ 1151 should be provided.  There are VA doctors' statements, from 
May 1997 and July 1998, regarding the claim.  

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of the law 
is more restrictive than the old version (the new law essentially 
requires a showing of fault or negligence by the VA in providing 
medical treatment).  However, the new law does not apply in the 
present case, as the claim has been pending since before the 
change in the law.  VAOPGCPREC 40-97.  The companion regulations 
for the the old version of 38 U.S.C.A. § 1151 are 38 C.F.R. §§ 
3.358, 3.800.  The version of the law and regulations applicable 
to the present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability, compensation shall be awarded in the same manner as if 
the disability were service-connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (2003).  In determining that 
additional disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the claim is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury. 38 C.F.R. § 3.358(b)(1).  
The regulation further provides, in part, that benefits will not 
be payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it will be 
necessary to show that the additional disability is actually the 
result of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of treatment.  Benefits 
are not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary consequences" are 
those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

In view of concerns expressed in the October 2003 Court order, 
additional development of the evidence is indicated, including 
obtaining more medical records and another VA medical opinion.

Accordingly, the case is remanded for the following: 

1.  The RO should obtain copies of all VA medical records 
concerning the veteran's treatment for a thyroid condition during 
and since 1974.  

The RO should also obtain copies of all VA medical administrative 
records, dated during and since 1974, concerning treatment for a 
thyroid condition, and particularly including any consent forms 
for the treatment.

2.  Thereafter, the RO should have the veteran undergo a VA 
endocrinology examination concerning his claim for compensation 
under 38 U.S.C.A. § 1151 for hypothyroidism.  The claims folder 
must be provided to and reviewed by the doctor.  Any current 
hypothyroidism should be diagnosed, and the doctor should fully 
describe all signs and symptoms of the disease.  The doctor should 
indicate whether, as claimed by the veteran, he has mental 
problems, sexual problems, hot and cold feelings, sleepiness, and 
dry skin and scalp associated with hypothyroidism.  The doctor 
should comment on whether or not past VA treatment of the 
veteran's thyroid condition was properly administered with the 
express or implied consent of the veteran.  The doctor should 
identify all current medical conditions which are deemed to be 
"necessary consequences" of the VA treatment for a thyroid 
condition.  

3.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should readjudicate (under the old 
version of the law) the claim for compensation under 38 U.S.C.A. § 
1151 for hypothyroidism.  If the claim remains denied, the RO 
should provide the veteran and his representative with a 
supplemental statement of the case, and give them an opportunity 
to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



